 



Exhibit 10.12
AMENDMENT OF WARRANTS AND CONDITIONAL CONSENT TO ASSET SALES
THIS AMENDMENT OF WARRANTS AND CONDITIONAL CONSENT TO ASSET SALES (the
“Amendment and Conditional Consent”) is made and entered into effective as of
February 29, 2008, by and among LAURUS MASTER FUND, LTD. (“Laurus”), KALLINA
CORPORATION, a Delaware corporation (“Kallina”), VALENS U.S. SPV I, LLC, a
Delaware corporation (“Valens U.S.”), VALENS OFFSHORE SPV I, LTD., a Cayman
Islands company (“Valens Offshore I”), VALENS OFFSHORE SPV II, CORP., a Delaware
corporation (“Valens Offshore II”), PSOURCE STRUCTURED DEBT LIMITED, a Guernsey
limited liability closed-ended company (“Psource,” and together with Laurus,
Kallina, Valens U.S., Valens Offshore I and Valens Offshore II, the “Lenders”)
and APPLIED DIGITAL SOLUTIONS, INC., a Delaware corporation (the “Company”).
WHEREAS, the Lenders and the Company are parties to that certain Securities
Purchase Agreement and the Related Agreements (as such term is defined in such
Securities Purchase Agreement) all of which are dated as of August 24, 2006
(collectively, as amended, restated, modified and/or supplemented to date, the
“2006 Agreements”); and
WHEREAS, the Lenders (other than PSource) and the Company are parties to that
certain Securities Purchase Agreement and the Related Agreements (as such term
is defined in such Securities Purchase Agreement), all of which are dated as of
August 31, 2007 (collectively, as amended, restated, modified and/or
supplemented to date, the “2007 Agreements”); and
WHEREAS, the Lenders and the Company are parties to that certain Omnibus
Amendment and Waiver dated as of October 31, 2007 (“Omnibus Amendment”, and
together with the 2006 Agreements and the 2007 Agreements, the “Transaction
Documents”), which amends the 2006 Agreements and 2007 Agreements; and
WHEREAS, the Company has from time to time issued to certain of the Lenders
certain Common Stock Purchase Warrants, as more fully described on Schedule A
attached hereto (as amended, replaced, restated, superseded and/or modified from
time to time, each an “Existing Warrant” and collectively, the “Existing
Warrants”); and
WHEREAS, the Company has informed the Lenders that either (i) it would like to
sell the capital stock of its wholly-owned subsidiaries, Perimeter Acquisition
Corp., Computer Equity Corporation, InfoTech USA, Inc. (n/k/a IFTH Acquisition
Corp.), Government Telecommunications, Inc. and Pacific Sciences Corporation
(each, a “Subject Subsidiary” and collectively, the “Subject Subsidiaries”), or
(ii) each Subject Subsidiary would like to sell all or substantially all of its
assets (any such stock or asset sale to be hereinafter referred to as a “Subject
Subsidiary Sale”); and
WHEREAS, pursuant to Section 6.12(d) of the Securities Purchase Agreement dated
as of August 24, 2006 and the Securities Purchase Agreement dated August 31,
2007, since each Subject Subsidiary constitutes a Pledged Subsidiary (as defined
within each such Securities Purchase Agreement), the consummation of a Subject
Subsidiary Sale requires the prior written consent of the Lenders.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto do hereby agree as follows:
1. The Lenders shall review the terms of each proposed Subject Subsidiary Sale
submitted in writing to the Lenders by the Company and, provided that (i) the
terms and conditions of such Subject Subsidiary Sale are acceptable to Lenders
in the exercise of their reasonable business judgment (including without
limitation, the Lenders’ determination that the purchase price therefor is fair
and reasonable), (ii) the purchase price in connection therewith is to be paid
in cash, and (iii) immediately prior to the consummation of such proposed
Subject Subsidiary Sale and after giving effect thereto, no Event of Default (as
defined in the Notes referenced in the Transaction Documents) shall have
occurred and be continuing, the Lenders shall grant their consent to such
Subject Subsidiary Sale. In addition, if Lenders’ consent is granted in
accordance with the terms hereof, the Company shall be permitted to retain from
the net cash proceeds of each Subject Subsidiary Sale the lesser of
(a) seventy-five percent (75%) of the net cash proceeds from such Subject
Subsidiary Sale and (b) an amount equal to the difference between (1) $1,500,000
and (2) the net cash proceeds from all prior Subject Subsidiary Sales retained
by the Company in accordance with the terms hereof (the “Company Permitted
Retention Amount”). All net proceeds generated from Subject Subsidiary Sales in
excess of the Company Permitted Retention Amount shall be paid directly by the
buyer in such Subject Subsidiary Sales to Lenders by wire transfer in accordance
with the applicable Lender’s wire transfer instructions provided by Lenders to
the Company for application to the obligations owing by the Company to the
Lenders in such order as Lenders shall elect.
2. In consideration of the Lenders’ agreements herein, the Company hereby agrees
that the Existing Warrants identified on Schedule B attached hereto are hereby
amended by deleting the definition of “Exercise Price” as set forth in each such
Existing Warrant and replacing such definition with the following:
“The “Exercise Price” applicable under this Warrant shall be $0.70 per share for
each share acquired hereunder.”
3. This Amendment and Conditional Consent and the Lenders’ agreements set forth
herein shall be effective as of the date first above written (the “Effective
Date”) on the date when (i) the Company and each Lender shall have executed, and
the Company shall have delivered to the Lenders, its respective counterpart to
this Amendment and Conditional Consent and (ii) the Company shall have furnished
to Lenders a certificate from an authorized officer of the Company certifying
that the Company’s Board of Directors has approved the terms hereof by valid
resolution adopted in accordance with applicable law and the Company’s Articles
of Incorporation and Bylaws, and attaching a copy of the terms thereof.
4. Except as specifically set forth in this Amendment and Conditional Consent,
there are no other amendments, modifications or waivers to the Transaction
Documents, and all of the other forms, terms and provisions of the Transaction
Documents remain in full force and effect.

 

2



--------------------------------------------------------------------------------



 



5. The Company represents and warrants to the Lenders that, as of the date
hereof, there is no Event of Default under and as defined in any of the
Transaction Documents.
6. The Lenders hereby consent to Company’s execution and delivery of the
documents entered into in connection with Valens Offshore II’s loan of monies to
Verichip Corporation contemporaneous with the execution and delivery of this
Agreement and waive any default that the Company’s entering into such
transactions may constitute under the Transaction Documents.
7. This Amendment and Conditional Consent shall be binding upon the parties
hereto and their respective successors and permitted assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and their
respective successors and permitted assigns. THIS AMENDMENT AND CONDITIONAL
CONSENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. This Amendment and Conditional Consent may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
[The remainder of this page has been left intentionally blank. Signature page
follows.]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Lenders and the Company have executed and delivered this
Amendment and Conditional Consent as of the date first above written.

                  LAURUS MASTER FUND, LTD.
 
                By:   LAURUS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory
 
                KALLINA CORPORATION
 
                By:   LAURUS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory
 
                VALENS U.S. SPV I, LLC
 
                By:   VALENS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory

SIGNATURE PAGE TO
AMENDMENT AND CONDITIONAL CONSENT

 

 



--------------------------------------------------------------------------------



 



                  VALENS OFFSHORE SPV I, LTD.
 
                By:   VALENS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory
 
                VALENS OFFSHORE SPV II, CORP.
 
                By:   VALENS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory
 
                PSOURCE STRUCTURED DEBT LIMITED
 
                By:   LAURUS CAPITAL MANAGEMENT, LLC     Its:   Investment
Manager
 
                By:   /s/ Scott Bluestein          
 
      Name:   Scott Bluestein
 
      Title:   Authorized Signatory
 
                APPLIED DIGITAL SOLUTIONS, INC.
 
                By:   /s/ Lorraine M. Breece          
 
      Name:   Lorraine M. Breece
 
      Title:   Senior Vice President and Acting Chief
Financial Officer

SIGNATURE PAGE TO
AMENDMENT AND CONDITIONAL CONSENT

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
EXISTING WARRANTS
Replacement Common Stock Purchase Warrant No. 2003-2, Issue Date July 31, 2003,
Replacement Date February 22, 2008, issued by the Company in favor of Laurus,
granting the Holder thereof the right to purchase up to 175,000 shares of the
Company’s Common Stock, subject to adjustment as therein set forth.
Replacement Common Stock Purchase Warrant, Issue Date August 31, 2007,
Replacement Date February 22, 2008, issued by the Company in favor of Kallina,
granting the Holder thereof the right to purchase up to 1,354,839 shares of the
Company’s Common Stock, subject to adjustment as therein set forth.
Common Stock Purchase Warrant, Issue Date August 24, 2006, issued by the Company
in favor of Laurus, granting the Holder thereof the right to purchase up to
1,719,745 shares of the Company’s Common Stock, subject to adjustment as therein
set forth.
Common Stock Purchase Warrant, Issue Date October 31, 2007, issued by the
Company in favor of Valens U.S., granting the Holder thereof the right to
purchase up to 643,600 shares of the Company’s Common Stock, subject to
adjustment as therein set forth.
Common Stock Purchase Warrant, Issue Date October 31, 2007, issued by the
Company in favor of Valens Offshore I, granting the Holder thereof the right to
purchase up to 1,269,431 shares of the Company’s Common Stock, subject to
adjustment as therein set forth.
Common Stock Purchase Warrant, Issue Date October 31, 2007, issued by the
Company in favor of Psource , granting the Holder thereof the right to purchase
up to 1,063,167 shares of the Company’s Common Stock, subject to adjustment as
therein set forth.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
AMENDED WARRANTS
Replacement Common Stock Purchase Warrant, Issue Date August 31, 2007,
Replacement Date February 22, 2008, issued by the Company in favor of Kallina,
granting the Holder thereof the right to purchase up to 1,354,839 shares of the
Company’s Common Stock, subject to adjustment as therein set forth.
Common Stock Purchase Warrant, Issue Date August 24, 2006, issued by the Company
in favor of Laurus, granting the Holder thereof the right to purchase up to
1,719,745 shares of the Company’s Common Stock, subject to adjustment as therein
set forth.
Common Stock Purchase Warrant, Issue Date October 31, 2007, issued by the
Company in favor of Valens Offshore I, granting the Holder thereof the right to
purchase up to 1,269,431 shares of the Company’s Common Stock, subject to
adjustment as therein set forth.

 

 